Case 1:19-cv-02753-RCL Document 8-9 Filed 03/16/20 Page 1 of 7
                                                                 6
Case 1:19-cv-02753-RCL Document 8-9 Filed 03/16/20 Page 2 of 7
Case 1:19-cv-02753-RCL Document 8-9 Filed 03/16/20 Page 3 of 7
Case 1:19-cv-02753-RCL Document 8-9 Filed 03/16/20 Page 4 of 7
Case 1:19-cv-02753-RCL Document 8-9 Filed 03/16/20 Page 5 of 7
Case 1:19-cv-02753-RCL Document 8-9 Filed 03/16/20 Page 6 of 7
Case 1:19-cv-02753-RCL Document 8-9 Filed 03/16/20 Page 7 of 7
